Citation Nr: 1016907	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-35 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

A July 2008 rating decision granted service connection for 
tinnitus (and assigned a rating of 10 percent, effective June 
2, 2008) and right ear hearing loss (and assigned a 
noncompensable rating, effective June 2, 2008).  The Veteran 
has not expressed disagreement with the July 2008 RO 
decision's actions concerning the right ear and tinnitus 
claims.


FINDING OF FACT

There has been no post-service demonstration of current left 
ear hearing loss disability for VA purposes by competent 
clinical evidence of record.


CONCLUSION OF LAW

Left ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in June 2008 Veteran was informed of 
the evidence and information necessary to substantiate the 
claim, the information required of the appellant to enable VA 
to obtain evidence in support of the claim, the assistance 
that VA would provide to obtain evidence and information in 
support of the claim, and the evidence that should be 
submitted if there was no desire for VA to obtain such 
evidence.  In the June 2008 letter, the Veteran received 
notice regarding the assignment of a disability rating and/or 
effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice was completed prior to the initial AOJ adjudication of 
the claim.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are private medical records.  The Board 
has considered whether the Veteran should be scheduled for a 
VA examination with a medical opinion regarding a possible 
relationship between the disability on appeal and the 
Veteran's military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
finds, however, that such an examination is not necessary to 
decide this claim as the evidence of record contains 
sufficient competent medical evidence to decide the claim.  
In this regard, the Board notes that the file contains a May 
2008 private audiogram conducted by a state-licensed 
audiologist that contains a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometry test.  38 
C.F.R. § 4.85(a).  The Board notes that the May 2008 
audiogram was used by the RO as the basis of the grant of 
service connection for tinnitus and right ear hearing loss.

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for hearing loss (as an organic disease of 
the nervous system) may be presumed, subject to rebuttal, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether a veteran has a service-connectable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a "disability" 
when the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran asserts that he has left ear hearing loss as a 
result of exposure to loud noises associated with jet engines 
and "catapult" noise during service.

The Veteran's September 1965 service enlistment examination 
noted that the Veteran's ears were normal.  Audiometric 
findings (American Standards Associates (ASA) units as 
converted to International Standards Organization (ISO) 
units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
15
15
0

A March 1969 service record had audiometric findings (noted 
as being ISO 1964) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
0
10
5



The Veteran's August 1969 service separation examination 
noted that the Veteran's ears were normal.  Audiometric 
findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
0
0
10
10

The remaining service treatment records contain no complaints 
or treatment related to left ear hearing loss.

A May 2008 private audiologist noted that the Veteran had 
complained of being exposed to jet engines and catapult noise 
during service, without the advantage of hearing protection 
devices.  The examiner essentially noted that the hearing 
loss likely began in service.  The reported audiometric 
findings did not demonstrate left ear hearing loss disability 
for VA purposes.  38 C.F.R. § 3.385.  The left ear speech 
recognition score was 96 percent.  The diagnosis was 
bilateral sensorineural hearing loss.

As noted in Hensley, audiometric findings above 20 decibels 
at a relevant Hertz level indicate some form of hearing loss.  
As the Veteran's left ear hearing thresholds were not shown 
to exceed 20 decibels at any level between 500 and 4000 
Hertz, normal left ear hearing was demonstrated on 
examination for enlistment into service, and the presumption 
of soundness on induction attaches as to left ear hearing 
loss.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).

The Board observes that neither chronic left ear hearing 
loss, nor chronic clinically significant change in left ear 
hearing ability, was demonstrated in service or within the 
first year of discharge from service.  As post-service left 
ear hearing loss disability for VA purposes has not been 
demonstrated, service connection for left ear hearing loss 
disability is not warranted.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing or observing noise 
exposure and hearing loss problems during or after service).  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran, however, is not competent to say that any loss 
of hearing acuity experienced in service was of a chronic 
nature to which current disability may be attributed.  A 
layperson is generally not deemed competent to opine on a 
matter that requires medical knowledge, such as the question 
of whether a chronic disability is currently present or a 
determination of etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for left ear hearing loss is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


